Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on March 03, 2020 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9 , 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (2017/03651166).
As per claim 1, Lu et al. disclose a method for broadcasting a basic safety message (BSM) packet from a host vehicle which includes at least the steps of receiving sensor data from one or more vehicle sensors provided at the host vehicle (see at least figure 4B, paragraphs 0173 and 0175); determining whether the sensor data indicates a lane change of the host vehicle (see at least figures 1B, 1C; paragraphs 0174-0177); performing a corrective action on at least one path history entry 
As per claim 2, Lu et al. disclose that the sensor data includes information indicative of a vehicle speed, steering wheel position, or a combination thereof (see at least figure 4B).
As per claim 3, Lu et al. disclose that determining whether the sensor data indicates the lane change further comprises comparing the sensor data that includes information indicative of the vehicle speed and the steering wheel position to one or more entries of the database, wherein each of the one or more entries is associated with a predefined correlation between the vehicle speed, the steering wheel position, and a lane change determination (see at least figures 4A and 4B).
As per claim 4, Lu et al. also disclose an image sensor as in at least parargraphs 0132 and 0186.
As per claim 5, Lu et al. disclose that wherein performing the corrective action on the at least one path history entry in response to the sensor data indicating the lane change further comprises deleting the at least one path history entry from a database (see at least figures 1B and 1C).
As per claims 6 and 9, wherein performing the corrective action on the at least one path history entry in response to the sensor data indicating the lane change further comprises modifying the at least one path history entry to include a direction of the lane change (see at least paragraphs 0122 and 0182).
As per claim 7, Lu et al. disclose the limitation of this claim in at least figures 3B to 4B. 
As per claim 10, wherein modifying the at least one path history entry to include the confidence score of the lane change further comprises receiving state information from a lane change indicator; and determining the confidence score of the lane change based on the state information of the lane change indicator. 
As per claim 11, Lu et al. disclose that generating the BSM packet further comprises in response to performing the corrective action on the at least one path history entry that is stored in the database, adding a data frame to the at least one path history entry, wherein the data frame is indicative of the lane change of the host vehicle (see at least figures 1B and 1C).
With respect to claims 12-18 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 8, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-7, 9, 11-18 and 20 are rejected.  Claims 8, 10 and 19 are objected.
The following references are cited as being of general interest:  Damiani et al. (2018/0056999) and Bentahar et al. (2021/0294323). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
November 16, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661